DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ITO et al. (US 11,019,495).
Regarding claim 1, Ito discloses a  Network Gateway Service, NGS (Fig. 2; SMF + PGW-C 39), in a Service Based Architecture, SBA, domain, deployed in a core network of a telecommunications system, wherein said NGS is arranged for operational message handling  with 3rd Generation Partnership Project, 3GPP communication entities of said telecommunications system external of said SBA domain (col. 5, lines 50-57; the SNF+PGW-C performs interworking between 5G core network and E-UTRAN 32 (i.e., communication entities external of said SBA domain)) in accordance with communication interface protocols of said telecommunications system, and wherein said NGS is further arranged for service message handling in said SBA domain with at least one of an Access and Mobility Function, AMF, and a Session Management Function, SMF, of said SBA domain (Fig. 2; col. 5, lines 50-56; the SMF+PGW-C communicates with the AMF 37).
Regarding claim 2, Ito discloses the NGS according to claim 1, wherein said 3GPP communication entities at least comprise a Radio Access Network, RAN, and a User Equipment, UE, operatively connected to said RAN (Fig. 2; i.e., E-UTRAN 32 and UE 31), wherein said operational message handling with said RAN is provided in accordance with core network control plane interface N2 functionality and wherein said operational message handling with said UE is provided in accordance with core network control plane interface N1 functionality (col. 5, lines 62-65; col. 6, lines 18-21). 
Regarding claim 3, Ito discloses the NGS according to claim 2, wherein said NGS is a distinct Network Function, NF, operative in said SBA domain (Fig. 2; SMF + PGW-C 39).
Regarding claim 4, Ito discloses the NGS according to claim 1, wherein said 3GPP communication entities comprise a User Plane Function, UPF (Fig. 2, UPF 38), operatively connected to a Radio Access Network, RAN, of said telecommunications system (E-UTAN 32), wherein said operational message handling with said UPF is provided in accordance with core network control plane interface N4 functionality (Fig. 2, N4 interface between UPF 38 and SMF+PGW-C 39).
Regarding claim 5, Ito discloses the NGS according to claim 4, wherein said NGS is a distinct Network Function, NF, operative in said SBA domain (Fig. 2; SMF + PGW-C 39).
Regarding claim 6, Ito discloses the NGS according to claim 1, wherein said NGS is arranged for allocating, in different service messages for said AMF and said SMF, parameters received in an operational message from a communication entity (col. 5, lines 50-66).
Regarding claim 7, Ito discloses the NGS according to claim 1, wherein said NGS is arranged for allocating, in an operational message for a communication entity, parameters received in different service messages from said AMF and said SMF (col. 5, lines 50-66).
Regarding claim 9, Ito discloses the NGS according to claim 1, wherein said NGS is arranged for service message handling involving a Network Repository Function, NRF of said SBA domain (col. 5, lines 50-col. 6, lines 1-3; i.e., HSS/UDM).
Regarding claim 10, Ito discloses a method of operating a  Network Gateway Service, NGS (Fig. 2; SMF + PGW-C 39), in a Service Based Architecture, SBA, domain, deployed in a core network of a telecommunications system, the method comprising said NGS is handling  operational messages with 3rd Generation Partnership Project, 3GPP communication entities of said telecommunications system external of said SBA domain (col. 5, lines 50-57; the SNF+PGW-C performs interworking between 5G core network and E-UTRAN 32 (i.e., communication entities external of said SBA domain)) in accordance with communication interface protocols of said telecommunications system, and said NGS further handling service messages  in said SBA domain with at least one of an Access and Mobility Function, AMF, and a Session Management Function, SMF, of said SBA domain (Fig. 2; col. 5, lines 50-56; the SMF+PGW-C communicates with the AMF 37).
Regarding claim 11, Ito discloses the method according to claim 10, wherein said 3GPP communication entities at least comprise a Radio Access Network, RAN, and a User Equipment, UE, operatively connected to said RAN (Fig. 2; i.e., E-UTRAN 32 and UE 31), wherein said operational messages with said RAN are handled in accordance with core network control plane interface N2 functionality and wherein operational messages with said UE are handled in accordance with core network control plane interface N1 functionality (col. 5, lines 62-65; col. 6, lines 18-21). 
Regarding claim 12, Ito discloses the method according to claim 10, wherein said 3GPP communication entities comprise a User Plane Function, UPF (Fig. 2, UPF 38), operatively connected to a Radio Access Network, RAN, of said telecommunications system (E-UTAN 32), wherein said operational message handling with said UPF is provided in accordance with core network control plane interface N4 functionality (Fig. 2, N4 interface between UPF 38 and SMF+PGW-C 39).
Regarding claim 14, Ito discloses the NGS according to method according to claim 10, wherein said NGS is arranged for service message handling involving a Network Repository Function, NRF of said SBA domain (col. 5, lines 50-col. 6, lines 1-3; i.e., HSS/UDM).
Regarding claim 15, Ito discloses a computer program product, comprising a non-transitory computer readable storage medium storing a computer program comprising instructions which, when executed on at least one processor (col. 14, lines 6-25), cause said at least one processor to carry out a method of operating a  Network Gateway Service, NGS (Fig. 2; SMF + PGW-C 39), in a Service Based Architecture, SBA, domain, deployed in a core network of a telecommunications system, the method comprising said NGS is handling  operational messages with 3rd Generation Partnership Project, 3GPP communication entities of said telecommunications system external of said SBA domain (col. 5, lines 50-57; the SNF+PGW-C performs interworking between 5G core network and E-UTRAN 32 (i.e., communication entities external of said SBA domain)) in accordance with communication interface protocols of said telecommunications system, and said NGS further handling service messages  in said SBA domain with at least one of an Access and Mobility Function, AMF, and a Session Management Function, SMF, of said SBA domain (Fig. 2; col. 5, lines 50-56; the SMF+PGW-C communicates with the AMF 37).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. in view of Talebi-Fard (US 2019/0116631).
Regarding claim 8, Ito discloses the NGS according to claim 1, but Ito does not particularly discloses wherein said NGS is arranged for operational message handling in accordance with core network control plane interface N2 functionality and core network control plane interface N1 functionality, wherein said NGS is further arranged for providing at least one of Global Unique Temporary UE Identity, GUTI, allocation and AMF selection, and SMF selection.
However, Talebi-Fard teaches wherein said NGS is arranged for operational message handling in accordance with core network control plane interface N2 functionality and core network control plane interface N1 functionality, wherein said NGS is further arranged for providing at least one of Global Unique Temporary UE Identity, GUTI, allocation and AMF selection, and SMF selection (p. [0102], last line and p. [0128]; the N3IWF (i.e., gateway) performs a procedure to select an AMF). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ito with the teachings of Talebi-Fard, since it is known in the art for a gateway equipment to perform this functionality.
Regarding claim 13, Ito discloses the method according to claim 10, but doesn’t particularly disclose further comprising at least one of the steps of: allocating, by said NGS, a Global Unique Temporary UE Identity, GUTI, to said UE; selecting, by said NGS, an AMF, selecting, by said NGS, an SMF, allocating, by said NGS, in different service messages for an AMF and an SMF, parameters received in an operational message from a communication entity, and allocating, by said NGS, in an operational message for a communication entity,
parameters received in different service messages from an AMF and an SMF.
However, Talebi-Fard teaches further comprising at least one of the steps of: allocating, by said NGS, a Global Unique Temporary UE Identity, GUTI, to said UE; selecting, by said NGS, an AMF, selecting, by said NGS, an SMF, allocating, by said NGS, in different service messages for an AMF and an SMF, parameters received in an operational message from a communication entity, and allocating, by said NGS, in an operational message for a communication entity, parameters received in different service messages from an AMF and an SMF (p. [0102], last line and p. [0128]; the N3IWF (i.e., gateway) performs a procedure to select an AMF). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ito with the teachings of Talebi-Fard, since it is known in the art for a gateway equipment to perform this functionality.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643